DETAILED ACTION
This action is pursuant to the claims filed on 01/05/2022. Claims 2-31 are pending. A first action on the merits of claims 2-31 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,167,131. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims are anticipated by or obvious variants of the reference patent claims 1-27.
Claims 2-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,994,130. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims are anticipated by or obvious variants of the reference patent claims 1-22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 8-13, 15-16, 20-22, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (U.S. PGPub No. 2002/0022861) in view of Kubiak (U.S. PGPub No. 2011/0288566).
Regarding claim 2, A device (device of Fig 4c), comprising: a flexible carrier layer (Fig 4C backing 410); and a support member comprising a plurality of micro-protrusions extending therefrom (Fig 4C, strips 408 and points 406 define support member), wherein: the support member is at least partially integrated with the flexible carrier layer ([0122] and Fig 4C, strips 408 are secured to backing 410), the flexible carrier layer is configured to cover at least a portion of a tissue ([0020]), the micro-protrusions are configured to mechanically interface with the tissue ([0020]), and the flexible carrier layer comprises a wrapping portion, the wrapping portion being configured as a self-closure mechanism for the device.
Jacobs fails to explicitly teach the flexible carrier layer comprises a wrapping portion, the wrapping portion being configured as a self-closure mechanism for the device.
In related prior art, Kubiak teaches a similar device (Fig 6a) wherein the flexible carrier layer comprises a wrapping portion (Fig 1, junction 16 interpreted as wrapping portion given its ability to wrap around tissue); the wrapping portion being configured as a self-closure mechanism for the device ([0091 and Fig 6a, fixation device 10 and junction 16 is configured to wrap around tissue without adhesive or other separate mechanical closing mechanism, therefore is configured as a self-clsoure mechanism). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jacobs in view of Kubiak to incorporate the wrapping portion configured for self closure to arrive at the device of claim 2. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing the device with the capability to wrap itself around portions of tissue (Kubiak [0091]). Furthermore, providing the wrapping portion without microprotrusions advantageously prevent trauma to the tissue to optimize the device for its specific application (Jacobs [0118 & 0124]).
Regarding claim 3, Jacobs further teaches wherein the flexible carrier layer further comprises a micro-protrusion portion (Fig 4c micro-protrusion portion of backing 410 defined by areas surrounding points 406), the support member being at least partially integrated with the flexible carrier layer in the micro-protrusion portion ([0122] and Fig 4C, strips 408 are secured to backing 410 in areas where points 406 are present).
Regarding claim 4, in view of the combination of claim 2 above, Kubiak further teaches wherein the micro-protrusions are not arranged in the wrapping portion (Fig 1 junction 16 has no micro-protrusions). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jacobs in view of Kubiak to incorporate the wrapping portion configured for self closure to arrive at the device of claim 4. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing the device with the capability to wrap itself around portions of tissue (Kubiak [0091]). Furthermore, providing the wrapping portion without microprotrusions advantageously prevent trauma to the tissue to optimize the device for its specific application (Jacobs [0118 & 0124]).
Regarding claim 5, in view of the combination of claim 2 above, Kubiak further teaches wherein the wrapping portion is sized and/or shaped such that the flexible carrier layer is configured to entubulate the tissue (see Fig 1 and 5A). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jacobs in view of Kubiak to incorporate the wrapping portion configured for self closure to arrive at the device of claim 5. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing the device with the capability to wrap itself around portions of tissue (Kubiak [0091]). Furthermore, providing the wrapping portion without microprotrusions advantageously prevent trauma to the tissue to optimize the device for its specific application (Jacobs [0118 & 0124]).
Regarding claim 8, in view of the combination above, Jacobs further teaches wherein the tissue is a nerve, a muscle, a tendon, or a vasculature ([0116] disclosing nerve and tendon repair).
Regarding claim 9, in view of the combination above, Jacobs further teaches wherein the flexible carrier layer is a two-dimensional sheet ([0116-0117] backing disclosed as thin mesh, lattice, or net, thickness of backing is disclosed as determining the flexibility, tendon and/or nerve repair requires a more flexible backing (i.e., two dimensional sheet)).
Regarding claims 10-12, in view of the combination above of claim 2, an alternative embodiment of Jacobs teaches wherein the micro-protrusions are bent out of plane with respect to the support member in a direction of a first axis and a second axis of the support member, wherein the first axis substantially corresponds to the longitudinal axis of the tissue, and the second axis corresponds to an axis perpendicular to the first axis (Fig 4a, protrusions are bent out of plane in a direction of a first axis corresponding to a longitudinal axis of tissue and a second axis perpendicular thereto; see modified Fig 4a below the protrusion is bent “out of plane” with respect to the corresponding planes of the axes indicated by the double headed arrows). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microprotrusions of the first embodiment of Jacobs in view of the alternative embodiment of Jacobs to incorporate the microprotrusions being bent out of plane with respect to a first or second axis of the support member. Doing so would have been a simple substitution of one well-known microprotrusion (points of Fig 4c) for another well-known microprotrusion (barbs of Fig 4a) to yield the predictable result of a plurality of microprotrusion capable of penetrating tissue without traumatizing the tissue in any way ([0118]).

    PNG
    media_image1.png
    327
    323
    media_image1.png
    Greyscale

Regarding claim 13, Jacobs/Kubiak teach the device of claim 2 as stated above.
An alternative embodiment of Jacobs further teaches wherein the micro-protrusions comprise a first group of micro- protrusions and a second group of micro-protrusions, and wherein the first and second groups of micro- protrusions are oriented in opposite directions (Fig 5d-f and [0124], Figs 6a-b, 11a-g all disclose embodiments wherein a first and second group of microprotrusions are oriented in opposite directions). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Jacobs in view of the alternative embodiments of Jacobs to incorporate the first and second group of micrportrusions oriented in opposite directions to arrive at the device of claim 13. Doing so would have been obvious to one of ordinary skill in the art to provide the device with an optimal orientation of attachment to the tissue depending on the type of wound closure ([0124]).
Regarding claim 15, Jacobs further teaches wherein the micro-protrusions comprise at least one of micro- hooks or micro-needles (Fig 4c points 408 are microneedles).
Regarding claim 16, Jacobs/Kubiak teach the device of claim 2 as stated above, an alternative embodiment of Jacobs further teaches wherein at least one of the micro-protrusions comprises a barb (Fig 4a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microprotrusions of the first embodiment of Jacobs in view of the alternative embodiment of Jacobs to incorporate the microprotrusions being in the form of a barb. Doing so would have been a simple substitution of one well-known microprotrusion (points of Fig 4c) for another well-known microprotrusion (barbs of Fig 4a) to yield the predictable result of a plurality of microprotrusion capable of penetrating tissue without traumatizing the tissue in any way ([0118]).
Regarding claim 20-22, the Jacobs/Kubiak combination teaches the device of claim 2, and Jacobs further teaches wherein the micro-protrusions are configured to attach to a superficial aspect of the tissue ([0118]); wherein the tissue is a nerve ([0130] Fig 11A discloses capability to treat nerve tissue), and wherein the micro-protrusions are sized and shaped to pierce the outer epineurium of the nerve ([0118]); wherein the micro-protrusions are sized and shaped to not pierce a fascicle of the nerve ([0118 & 0124] microprotrusions are sized to not traumatize tissue and the length can be modified depending on type of wound closure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified first embodiment of Jacobs in view of the alternative embodiments to modify the length of the microprotrusions such that the microprotrusions are not sized and shaped to pierce a fascicle of the nerve. Doing so would have been obvious to one of ordinary skill in the art to optimize a device capable of performing a wound closure on a nerve without traumatizing the tissue by providing microprotrusions sized to not pierce a fascicle of said nerve ([0118 & 0124]).  
Regarding claim 26-27, in view of the combination of claim 2 above, Jacobs further teaches wherein the support member comprises a plurality of elongate strips (Fig 4c strips 408), and wherein the micro-protrusions extend from the elongate strips (points 406); wherein the elongate strips are not interconnected with one another within the flexible carrier layer (Fig 4c strips 408 not interconnected).
Regarding claim 28, Jacobs/Kubiak teach the device of claim 2 as stated above,
The first embodiment (Fig 4c) of Jacobs fails to explicitly teach wherein the elongate strips are configured to not directly overlay a repair site.
However, an alternative embodiment of Jacobs teaches wherein the elongate strips are configured to not directly overlay a repair site (Fig 11G microprotrusions do not overlay the repair site at 1116). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the first embodiment of Jacobs in view of the alternative embodiment to incorporate the elongate strips being configured to not overlay a repair site to arrive at the device of claim 28. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing the attachment points as needed depending on the type of wound closure ([0124]).
Regarding claims 29-31, Jacobs/Kubiak teach the device of claim 2 as stated above. 
An alternative embodiment of Jacobs teaches wherein the micro-protrusions form an array of interconnected micro-protrusions (Fig 1b, array of interconnected protrusions); wherein the support member comprises a plurality of intersecting cross bridges, and wherein the micro-protrusions are interconnected via the intersecting cross bridges (Fig 1b, micro protrusions interconnected via supportive backing 100); wherein at least one of widths of the intersecting cross bridges or spaces between the intersecting cross bridges are configured to optimize at least one of strength or flexibility of the support member ([0116] material, shape, and construction of backing 100 controls a degree of flexibility, therefore width of bridges is configured to optimize flexibility of backing 100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacobs in view of Kubiak to incorporate the support member wherein the microprotrusions form an array of interconnected microprotrusions via intersecting cross bridges to arrive at the device of claims 29-31. Doing so would be obvious to one of ordinary skill in the art to advantageously provide ideal flexibility to the device for a specific application as described in paragraph [0116] of Jacobs.
Claim(s) 6-7, 14, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kubiak, and in further view of Matheny (U.S. PGPub No. 2014/0148897).
Regarding claims 6-7, the Jacobs/Kubiak combination teaches the device of claim 2 as stated above.
Jacobs/Kubiak fail to teach wherein the flexible carrier layer comprises a plurality of flexible carrier layers, wherein the support member is laminated between the flexible carrier layers.
 Matheny further teaches wherein the flexible carrier layer comprises a plurality of flexible carrier layers (Fig 14 layers 58a and 58b), wherein the support member is laminated between the flexible carrier layers (Support member 52 sandwiched between 58a and 58b; examiner notes specific process of lamination is a product-by-process limitation and the structure of Matheny yields the same product as lamination would); wherein each flexible carrier layer is a biologic material ([0150 and 0153]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jacobs in view of Kubiak and Matheny to incorporate the two flexible carrier layers made of small intestine submucosa to arrive at the device as claimed in claims 6-7. Doing so would advantageously provide the device with the ability to promote tissue regeneration at the repair site ([0084]).
Regarding claim 14 and 23-25, the Jacobs/Kubiak combination teaches the device of claim 1 as stated above.
Jacobs fails to teach wherein at least one of the flexible carrier layer or the support member is configured for drug delivery or cell transplantation; wherein the flexible carrier layer is formed from biocompatible, biodegradable, or bioresorbable material; wherein the flexible carrier layer is a biologic material; wherein the biologic material is an extracellular material, small intestine submucosa (SIS), collagen, amniotic tissue, or chitosan.
In related prior art, Matheny teaches a similar device including a flexible carrier layer (Fig 14, ECM layers 58a/b) wherein the flexible carrier layer is a biologic material of small intestine submucosa ([0070]); wherein at least one of the flexible carrier layer is configured for drug delivery or cell transplantation (Fig 14 flexible carrier layer 58a/b is configured for cell transplantation; [0084]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jacobs in view of Matheny to incorporate the flexible carrier layer made of small intestine submucosa to enable cell transplantation arrive at the device of claims 14 and 23-25. Doing so would advantageously provide the device with the ability to promote tissue regeneration at the repair site ([0084]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino (U.S. Patent No. 6,600,956) in view of Hedge (U.S. PGPub No. 2011/0295100).
Regarding claim 17, Maschino teaches a device (Fig 1a), comprising: a flexible carrier layer (Fig 1a flexible electrode supporting matrix 18); and a support member (Fig 1a, electrical conductors 13, 14, 15), wherein: the support member is at least partially integrated with the flexible carrier layer (Col 7 lns 5-22), the flexible carrier layer is configured to cover at least a portion of a tissue (Fig 1 matrix 18 configured to cover tissue), and the flexible carrier layer comprises a wrapping portion (matrix 18 configured to wrap around tissue via claps 24 and mating holes 25), the wrapping portion being configured as a self-closure mechanism for the device (device self closes via clasps 24 securing to mating holes 25 to secure the device around tissue); wherein at least one of the support member or the micro-protrusions is configured for delivering electrical stimulation or recording electrical activity (conductors 13-15 configured to deliver electrical stimulation or record electrical activity).
Maschino fails to teach wherein the support member comprises a plurality of micro-protrusions extending therefrom, the micro-protrusions are configured to mechanically interface with the tissue.
In related prior art, Hedge teaches a similar repair device (Fig 2a) comprising a plurality of micro-protrusions (Fig 2a protrusions 28), and the micro-protrusions are configured to mechanically interface with the tissue ([0081] device used to stimulate a nerve). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support member of Maschino in view of Hedge to incorporate the plurality of micro-protrusions extending from the support member to arrive at the device of claim 17. Doing so would advantageously enhance the conductivity of the electrical signal through a patient’s tissue ([0009]). 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Kubiak, and in further view of Sogard (U.S. PGPub No. 2007/0282374).
Regarding claims 18-19, the Jacobs/Kubiak combination teaches the device of claim 2 as stated above.
Jacobs is silent to the material selection of the support member.
In related prior art, Sogard teaches a similar support member formed of a metal comprising a superelastic alloy that is of a composition that comprises nickel and titanium (Fig 6a frame 602 with projections 642; [0081] frame made of nitinol). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support member of Jacobs in view of Kubiak and Sogard to incorporate the superelastic alloy. Doing so would have been obvious to one of ordinary skill in the art to provide a well-known superelastic alloy for biocompatible applications (Sogard nitinol, [0081]) to yield the predictable result of providing improved flexibility and memory to the support member (Col 3 lines 15-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794